ORDER
PER CURIAM.
Appellant, Marcellos Williams (“appellant”), appeals the judgment of the Circuit Court of St. Louis County following a jury trial finding him guilty of one count of robbery in the first degree, section 569.020, RSMo 2000,1 one count of armed criminal action, section 571.015, two counts of false imprisonment, section 565.130, and one count of stealing a motor vehicle, section 570.030. Appellant was sentenced as a persistent offender pursuant to section 558.016, to concurrent terms of thirty years for robbery in the first degree, twenty-five years for armed criminal action, one year for each count of false imprisonment, and seven years for stealing a motor vehicle, in the Missouri Department of Corrections. We affirm.
We have reviewed the briefs of the parties and the record on appeal. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 30.25(b).

. All statutory references are to RSMo 2000, unless otherwise indicated.